15-246
     Singh v. Lynch
                                                                                BIA
                                                                           Nelson, IJ
                                                                        A200 770 773

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 4th day of October, two thousand sixteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            DENNY CHIN,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   VARINDER SINGH,
14            Petitioner,
15
16                    v.                                       15-246
17                                                             NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Jaspreet Singh, Law Office of
24                                    Jaspreet Singh, Jackson Heights,
25                                    New York.
26
27   FOR RESPONDENT:                  Benjamin C. Mizer, Principal
28                                    Deputy Attorney General; Anthony
29                                    P. Nicastro, Acting Assistant
30                                    Director; Joanna L. Watson, Trial
31                                    Attorney; Sandy R. Pineda, Law
 1                                       Clerk, Office of Immigration
 2                                       Litigation, United States
 3                                       Department of Justice, Washington,
 4                                       D.C.
 5
 6          UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10          Petitioner     Varinder      Singh,    a    native   and    citizen      of

11   India, seeks review of a December 31, 2014, decision of the

12   BIA affirming a March 20, 2013, decision of an Immigration

13   Judge (“IJ”) denying him asylum, withholding of removal, and

14   relief under the Convention Against Torture (“CAT”).                       In re

15   Varinder Singh, No. A200 770 773 (B.I.A. Dec. 31, 2014),

16   aff’g No. A200 770 773 (Immig. Ct. N.Y. City Mar. 20, 2013).

17   We assume the parties’ familiarity with the underlying facts

18   and procedural history in this case.

19          We have reviewed both the IJ’s and the BIA’s decisions

20   “for    the   sake    of    completeness.”         Wangchuck      v.   Dep’t    of

21   Homeland      Sec.,   448 F.3d 524,     528   (2d   Cir.     2006).       The

22   applicable standards of review are well established.                           See

23   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
24   510, 513 (2d Cir. 2009).

                                            2
 1          The agency did not err in finding that Singh failed to

 2   establish       past      persecution             or    a     well-founded      fear   of

 3   persecution in India.                 Singh asserted that he was threatened

 4   in India as a Sikh and because of his political support for

 5   the Shiromani Akali Dal Amritsar (“SADA”) party.

 6          A past persecution claim can be based on harm other

 7   than     threats       to      life     or    freedom,          including       non-life-

 8   threatening         violence          and     physical         abuse,       Beskovic    v.

 9   Gonzales, 467 F.3d 223, 226 n.3 (2d Cir. 2006), but the harm

10   must be sufficiently severe, rising above “mere harassment,”

11   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

12   Cir. 2006).          In evaluating a past persecution claim, the

13   agency       considers         the     harm       suffered       in    the    aggregate.

14   Poradisova v. Gonzales, 420 F.3d 70, 79-80 (2d Cir. 2005).

15          The    agency          did     not    err       in    finding     that     Singh’s

16   experiences         in        India    did      not         constitute       persecution.

17   Singh’s      claim       of    past    persecution           rested    on     unfulfilled

18   threats      directed          at    him    and    his       uncle    after     political

19   rallies in India and harm that his father suffered when

20   Singh     was   a    child.             These      incidents,         even     considered

21   cumulatively, do not constitute persecution of Singh.                                  See

22   Gui Ci Pan v. U.S. Att’y General, 449 F.3d 408, 412-13 (2d
                                                   3
 1   Cir.    2006)    (recognizing       that    unfulfilled      threats    do    not

 2   amount to persecution).

 3          Singh argues that the agency failed to consider his age

 4   at the time he received the threats.                      “[A]ge can be a

 5   critical factor in the adjudication of asylum claims and may

 6   bear heavily on the question of whether an applicant was

 7   persecuted      or     whether    she   holds   a   well-founded       fear   of

 8   future persecution.”         Jorge-Tzoc v. Gonzales, 435 F.3d 146,

 9   150 (2d Cir. 2006) (quoting Liu v. Ashcroft, 380 F.3d 307,

10   314 (7th Cir. 2004)).            The IJ was aware, however, of Singh’s

11   age when he was purportedly threatened, and Singh does not

12   further explain how or why his perspective as a teenager

13   requires a finding of past persecution.                Cf. Jorge-Tzoc, 435
14 F.3d at 150 (remanding, in a case where past harm occurred

15   when applicant was seven, for IJ to consider “harms . . .

16   cumulatively and from the perspective of a small child”).

17          Absent    past     persecution,       an     alien     may     establish

18   eligibility for asylum by demonstrating a well-founded fear

19   of future persecution.            8 C.F.R. § 1208.13(b)(2).           That fear

20   must     be     both     subjectively       credible        and     objectively

21   reasonable.          Ramsameachire v. Ashcroft, 357 F.3d 169, 178

22   (2d Cir. 2004).           To demonstrate a well-founded fear, an
                                             4
 1   applicant must show either a reasonable possibility that he

 2   would be singled out for persecution or that the country of

 3   removal has a pattern or practice of persecuting individuals

 4   similarly situated to him.        8 C.F.R. § 1208.13(b)(2)(iii).

 5   “An alien must make some showing that authorities in his

 6   country of nationality are either aware of his activities or

 7   likely to become aware of his activities.”            Hongsheng Leng

 8   v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).            The agency

 9   did not err in finding that Singh failed to establish a

10   well-founded fear of persecution on account of his religion

11   or political opinion.

12       First, the agency reasonably gave diminished weight to

13   Singh’s letters from family, friends, and the SADA party,

14   because   they   were   largely   from   interested   witnesses   and

15   provided conclusory assertions and little detail regarding

16   the possibility of harm to Singh.         See Xiao Ji Chen v. U.S.

17   Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (the

18   weight accorded to documentary evidence lies largely within

19   agency’s discretion); In re H-L-H- & Z-Y-Z-, 25 I. & N. Dec.

20   209, 215 (BIA 2010) (giving diminished weight to letters

21   from relatives because they were from interested witnesses


                                       5
 1   not subject to cross-examination), rev’d on other grounds by

 2   Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).

 3        Further, Singh testified that his father returned to

 4   India in 2011 and did not present any evidence that he had

 5   encountered problems as a Sikh or a SADA supporter.                              See

 6   Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999)

 7   (finding     alleged      future    fear       diminished    when       similarly

 8   situated individuals are able to live unharmed in asylum

 9   applicant’s native country); see also Jian Xing Huang v.

10   U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the absence

11   of solid support in the record . . . , [an applicant’s] fear

12   is   speculative     at    best”).         Accordingly,      as       the   agency

13   concluded,     Singh       failed     to        establish        a     reasonable

14   possibility that he will be singled out for persecution.

15   See Hongsheng Leng, 528 F.3d at 142-43.

16        Moreover, the agency did not err in determining that

17   Singh   failed      to    establish        a    pattern     or       practice     of

18   persecution of similarly situated individuals.                       See id.     The

19   IJ reasonably concluded that the country conditions evidence

20   reflected    that    Sikhs    had    “significant         problems”         in   the

21   1980s, but not that those problems persisted.                    The 2010 U.S.
6
 1   Department of State Human Rights Report described serious

 2   human rights violations against Sikhs between 1984 and 1994,

 3   but identified no current threats to the Sikh community.

 4   Singh’s additional evidence consisted of newspaper articles

 5   that addressed only the situation in the 1980s and instances

 6   of voter fraud.       The IJ reasonably determined that this

 7   evidence    was    insufficient      to        demonstrate       systemic     or

 8   pervasive harm that rose to the level of persecution.                    See 8

 9   C.F.R. § 1208.13(b)(2)(iii); Santoso v. Holder, 580 F.3d
10   110, 112 & n.1 (2d Cir. 2009); In re A-M-, 23 I. & N. Dec.

11   737, 741 (BIA 2005) (recognizing that a pattern or practice

12   of persecution is the “systemic or pervasive” persecution of

13   a group).

14       Accordingly,      we     find    no        error      in    the   agency’s

15   conclusion that Singh failed to demonstrate past persecution

16   or a well-founded fear of persecution on account of his

17   political   opinion    or    religion.            These    conclusions       are

18   dispositive   of    the     claims       for    asylum,        withholding   of

19   removal, and CAT relief because all three claims were based

20   on the same factual predicate.                 See Paul v. Gonzales, 444

21 F.3d 148, 156-57 (2d Cir. 2006).


                                          7
 1       For the foregoing reasons, the petition for review is

 2   DENIED.   As   we   have   completed   our   review,   any   stay   of

 3   removal that the Court previously granted in this petition

 4   is VACATED, and any pending motion for a stay of removal in

 5   this petition is DISMISSED as moot.      Any pending request for

 6   oral argument in this petition is DENIED in accordance with

 7   Federal Rule of Appellate Procedure 34(a)(2), and Second

 8   Circuit Local Rule 34.1(b).

 9                                  FOR THE COURT:
10                                  Catherine O’Hagan Wolfe, Clerk
11
12




                                      8